DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection as detailed below in light of Applicant’s claim amendments.
Applicant argues on page 8 that the isolation structure of 122 of Lakhera does not contact the substrate 102 and this lacks the function of “support” which is not persuasive as Lakhera teaches e.g. ¶ [0020] that the support element 122:
“provides an isolation structure with a high aspect ratio that may fit in the spacing distance between external connections on the package 100 while also acting as a barrier between the external connections and any laterally spreading adhesive material that would degrade RF performance if such material (partially or fully) surrounded the external connections.  The isolation structure should be able to withstand the capillary force of the adhesive material during the underfill or edge bonding process.”

Lakhera’s isolation 122 acts as a support to keep out laterally spreading adhesive, for example.  However, since claim 1 has been amended to require “wherein the support element directly contacts the first substrate and the second substrate” therefore the anticipation rejection of claim 1 over Lakhera has been withdrawn.  Independent claim 11 has not been amended to require the support element directly contact the first substrate and the second substrate and consequently Lakhera is relied upon in the obviousness rejection of claim 11 as detailed below.
Daubenspeck to the support element which does not teach the newly claimed feature of the support element directly contacting the first substrate and the second substrate and the examiner agrees; however, if the support element is deemed be the combination of 108 and 202 together then Daubenspeck does teach the amended language and since Applicant has removed the language “wherein the support element includes a thermosetting material” then Daubenspeck anticipates amended claim 1 as detailed below.
Applicant argues on page 8 that the examiner asserts that Fukuhara teaches a resin part 51 (corresponding to support element) that connects to a solder bonding part 41 (correspond to electrical contact) and that Fukuhara does not teach the feature that the support element is separated from the electrical contact of amended claim 1 and the examiner agrees; however, Fukuhara was relied upon for teaching a thermosetting material wherein a curing temperature of a thermosetting support element (51) is higher (¶ [0007]) than a melting point (reflow temperature) of the electrical contacts (41). Additionally, it should be noted that although Fukuhara shows in the drawings the resin part 51 contacting the solder bonding part 41, the disclosure of Fukuhara does not teach away from the amended language of claim 1 of the wherein the support element is separated from the electrical contact because Fukuhara does not teach wherein the resin part 51 and solder bonding part 41 must be connected and it has been held that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), MPEP 2145 X.D.1 and the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004), MPEP 2143.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of newly added claims 25 and 38 wherein the support elements and the electrical contacts are in staggered arrangement must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 25,38,39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, Applicant’s originally filed specification and drawings fail to show wherein the support elements and the electrical contacts are in staggered arrangement.  Applicant’s specification does not use the term “staggered” and Applicant’s drawings do not show the support elements and electrical contacts in a zigzag arrangement or similar staggered arrangement.  Claim 39 depends on claim 38 and inherits the new matter of claim 38.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10,24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 states “wherein the supple element” but the “supple element” lacks proper antecedent basis within the claim.  For purpose of examination, “supple 
Claim 3 is additionally indefinite as claim 3 references a curing temperature of the support element, but claim 3 depends on claim 1 and claim 1 has been amended to remove the limitation of wherein the support element includes a thermosetting material, therefore the language referring to a curing temperature of a generic support element is indefinite since a generic support element is not necessarily cured.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,8,10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2009/0200663 A1 to Daubenspeck et al., “Daubenspeck”.
Regarding claim 1, Daubenspeck discloses a semiconductor device package (e.g. Figure 4), comprising:
a first substrate (404, ¶ [0031]) having a first surface (upper surface);
a second substrate (102, ¶ [0030]) having a first surface (lower surface) facing the first surface of the first substrate;

a support element (108 and 202 together, ¶ [0030],[0031]) disposed between the first substrate (404) and the second substrate (102), 
wherein the support element (108 and 202 together) directly contacts the first substrate (404) and the second substrate (102), and wherein the [support] element (108 and 202 together) is separated from the electrical contact (as pictured).

Regarding claim 4, Daubenspeck discloses the semiconductor device package of claim 1, and Daubenspeck further discloses wherein the first surface (upper surface) of the first substrate (404) includes a conductive pad (402, ¶ [0031]); and the first surface (lower surface) of the second substrate (102) includes a conductive pad (104, ¶ [0030]); and the electrical contact (902, ¶ [0040]) is in contact with the conductive pads of the first substrate and the second substrate.

Regarding claim 8, Daubenspeck discloses the semiconductor device package of claim 1, and Daubenspeck further discloses comprises a plurality of support elements (108 and 202 together), wherein the support elements (108 and 202 together) are disposed adjacent to the center (as pictured) of the first surface (upper surface) of the first substrate (404).

Regarding claim 10, Daubenspeck discloses the semiconductor device package of claim 1, and Daubenspeck further discloses wherein the support element (Figure 4 support 108 and 202 together) adheres to the first substrate (404) and the second substrate (102).

Claims 1,8,31-33,36 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2018/0040525 A1 to Wada, “Wada”.
Regarding claim 1 insofar as definite, Wada discloses a semiconductor device package, comprising:
a first substrate (11, ¶ [0042],[0018]) having a first surface (upper);
a second substrate (21, ¶ [0044]) having a first surface (downward) facing the first surface of the first substrate;
an electrical contact (23, ¶ [0044]) disposed between the first substrate and the second substrate; and
a support element (30, ¶ [0047],[0048]) disposed between the first substrate and the second substrate, 
wherein the support element (30) directly contacts the first substrate (11) and the second substrate (21), and wherein the [support] element (30) is separated (as pictured) from the electrical contact (20).

Regarding claim 8, Wada discloses the semiconductor device package of claim 1, and Wada further discloses (e.g. FIG. 1(a),(b)) a plurality of support elements (two support elements 30), wherein the support elements (30) are disposed adjacent to the center (as pictured) of the first surface of the first substrate (11).

Regarding claim 31, Wada discloses the semiconductor device package of claim 1, and Wada further discloses wherein the support element (30) includes a single material (thermosetting resin, ¶ [0048]).

Wada discloses the semiconductor device package of claim 1, and Wada further discloses wherein a portion of the support element (30) contacting the first substrate (11) and a portion of the support element (30) contacting the second substrate (21) include substantially the same material (as pictured).

Regarding claim 33, Wada discloses the semiconductor device package of claim 1, and Wada further discloses wherein the support element (30) includes a thermosetting material (¶ [0048]).

Regarding claim 36, Wada discloses the semiconductor device package of claim 33, and Wada further discloses wherein the support element (30) includes non-conductive materials (insulating resin, ¶ [0048]).

Claims 1,26,27 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2005/0275074 A1 to Weng et al., “Weng”.
Regarding claim 1, Weng discloses a semiconductor device package (FIG. 2, FIG. 3), comprising:
a first substrate (206, ¶ [0023]) having a first surface (upper);
a second substrate (204) having a first surface (downward) facing the first surface of the first substrate;
an electrical contact (214, ¶ [0023],[0024]) disposed between the first substrate and the second substrate; and
a support element (212 including 212a, 212b, ¶ [0025],[0026]) disposed between the first substrate and the second substrate, 


Regarding claim 26, Weng discloses the semiconductor device package of claim 1, and Weng further discloses wherein the support elements (212 including 212a and 212b) define a wall structure (FIG. 3 region 212b on right) around at least one edge of the first substrate.

Regarding claim 27, Weng discloses the semiconductor device package of claim 26, and Weng further discloses wherein the support elements (212 including 212a and 212b) include a combination of a wall structure (FIG. 3 region 212b on right in plan view) and several separated points (e.g. regions 212a and 212b in FIG. 3 towards bottom of page in plan view).

Claims 1,7,28-30 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2016/0351541 A1 to Fukayama et al., “Fukayama”.
Regarding claim 1, Fukayama discloses a semiconductor device package (e.g. FIG. 1), comprising:
a first substrate (e.g. any one of 30 except bottommost 30, ¶ [0017],[0018]) having a first surface (lower surface);
a second substrate (one of 30 directly below first substrate) having a first surface facing the first surface of the first substrate;
an electrical contact (32, ¶ [0019]) disposed between the first substrate and the second substrate; and
a support element (101 and/or 102, ¶ [0020]) disposed between the first substrate and the second substrate, 


Regarding claim 7, Fukayama discloses the semiconductor device package of claim 1, and Fukayama further discloses comprises a plurality of support elements (101 and 102 together) wherein the support elements (101 and 102) are disposed along edges (e.g. left and right edges in FIG. 2) of the first surface of the first substrate.

Regarding claim 28, Fukayama discloses the semiconductor device package of claim 1, and Fukayama further discloses wherein the support elements (specifically elements 102) are arranged around two adjacent edges (i.e. are located at the corners, ¶ [0028]) of the first substrate.

Regarding claim 29, Fukayama discloses the semiconductor device package of claim 28, and Fukayama further discloses wherein the support elements (e.g. specifically elements 102) are symmetrically arranged on two opposing edges of the first substrate (e.g. all corners as pictured, ¶ [0028], with both vertical and horizontal symmetry).

Regarding claim 30, Fukayama discloses the semiconductor device package of claim 1, and Fukayama further discloses (FIG. 1) comprising an electronic component (e.g. one of 30 under another of 30, or alternately 70 if lowest 30 is the first substrate, ¶ [0017]) disposed on a second surface of the first substrate.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2013/0036623 A1 to Chen et al., “Chen”,
Regarding claim 1, Chen discloses a semiconductor device package (e.g. Fig. 3), comprising:
a first substrate (140, ¶ [0021]) having a first surface (upper surface);
a second substrate (100) having a first surface (downward) facing the first surface of the first substrate;
an electrical contact (102/104, ¶ [0017]) disposed between the first substrate and the second substrate; and
a support element (106, ¶ [0018],[0019]) disposed between the first substrate and the second substrate, 
wherein the support element (106) directly contacts the first substrate (140) and the second substrate (100), and wherein the [support] element (106) is separated from the electrical contact (as pictured).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0036623 A1 to Chen et al., “Chen”, in view of U.S. Patent Application Publication Number 2013/0234344 A1 to Juskey et al., “Juskey”.
Regarding claim 2, Chen discloses the semiconductor device package of claim 1, and although Chen discloses wherein the support element (106) may comprise a B stage epoxy (¶ [0019]), Chen fails to clearly teach wherein the support element B-stage adhesive is cured.
Juskey teaches (¶ [0025]) a cured B-stage adhesive support element (cured during reflow).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chen with a cured B-stage adhesive as exemplified by Juskey in order to desirably reflow the solder joints with less issues of failure (e.g. crack or break) due to differences in expansion (Juskey ¶ [0002],[0026]) and/or prevent issues of voids that allow solder migration and electrical failures or that trap moisture (Juskey ¶ [0003],[0032]) and/or and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0200663 A1 to Daubenspeck et al., “Daubenspeck”, in view of U.S. Patent Application Publication Number 2020/0172666 A1 to Fukuhara et al., “Fukuhara”.
Regarding claim 3 insofar as definite, Daubenspeck discloses the semiconductor device package (e.g. Figure 4) of claim 1, and although Daubenspeck teaches wherein the support elements (108) may be a Daubenspeck fails to clearly anticipate wherein the support element includes a thermosetting material, wherein a curing temperature of the support element is higher than a melting point of the electrical contact.
	Fukuhara teaches (e.g. FIG. 1) a thermosetting material and wherein a curing temperature of a thermosetting support element (51) is higher (¶ [0007]) than a melting point (reflow temperature) of the electrical contacts (41).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Daubenspeck by selecting a thermosetting material with a curing temperature higher than the melting or reflow temperature of the solder electrical contacts as taught by Fukuhara in order to reduce the curing speed of the thermosetting resin thereby preventing the thermosetting resin from interacting or forming an insulator in the solder particles (Fukuhara ¶ [0002]-[0005]) and thereby provide a sufficient reinforcement to the soldering bonding parts (Fukuhara ¶ [0029]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0200663 A1 to Daubenspeck et al., “Daubenspeck”, in view of U.S. Patent Application Publication Number 2016/0005707 A1 to Kwon et al., “Kwon”.
Regarding claim 5, although Daubenspeck discloses the semiconductor device package of claim 1, Daubenspeck fails to clearly teach wherein the first surface of the first substrate includes a solder resist, and the first surface of the second substrate includes a solder resist; wherein the support element is in contact with the solder resists of the first substrate and the second substrate.
	Kwon teaches (e.g. FIG. 1) wherein a first substrate (upper surface) of a first substrate (110, ¶ [0054]) includes a solder resist (120, e.g. photo solder resist PSR ¶ [0056]) and a first surface (lower surface) of a second substrate (210, ¶ [0063]) includes a solder resist (220, ¶ [0063],[0064]) and wherein 
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Daubenspeck with solder resist layers covering the conductive pads of the first and second substrates as exemplified by Kwon in order to desirably protect conductive pads and circuit patterns (Kwon e.g. photo solder resist PSR ¶ [0056],[0078],or photosensitive resin or photosensitive polyimide PSPI [0064]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0200663 A1 to Daubenspeck et al., “Daubenspeck”, in view of U.S. Patent Application Publication Number 2019/0140361 91 to Labonte et al., “Labonte”.
Although Daubenspeck discloses the semiconductor device package of claim 1, Daubenspeck fails to clearly additionally teach a first antenna pattern disposed on the first surface of the first substrate; and a second antenna pattern disposed on the first surface of the second substrate and corresponding to the first antenna pattern, wherein the first antenna pattern or the second antenna has a horizontal displacement relative to any of the electrical contact and the support element.
	Labonte teaches (e.g. FIG. 1) a first antenna pattern (101’, ¶ [0022],[0023]) disposed on a first surface (upper surface) of a first substrate (104, ¶ [0022]); and a second antenna pattern (101) disposed on the first surface (lower surface) of a second substrate (102) and corresponding to (i.e. vertically aligned with) the first antenna pattern (101’), wherein the first antenna pattern or the second antenna pattern has a horizontal displacement relative to an electrical contact (103, ¶ [0023]) and/or support element (105).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have applied the support structures in the device of Daubenspeck to Labonte in order to desirably achieve a specific air gap between the antennas which desirably affects the operating frequency and other factors of the antennas (Labonte ¶ [0024], Daubenspeck ¶ [0043]) and/or to desirably prevent the adhesive from contacting the solder balls (Daubenspeck ¶ [0048]) and/or alternately in order to allow for a configuration with separate transmission of optical and electrical signals (Daubenspeck ¶ [0012]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0200663 A1 to Daubenspeck et al., “Daubenspeck”, in view of U.S. Patent Application Publication Number 2003/0202332 A1 to Reinikainen et al., “Reininkainen”.
Although Daubenspeck yields the semiconductor device package of claim 1, Daubenspeck and Fukuhara fail to clearly teach wherein the support element has an inwardly-recessed sidewall.
Reinikainen teaches (FIG. 8) wherein a support element may have a variety of shapes including (far right) wherein the support element has inwardly recessed sidewalls (¶ [0017],[0035]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Daubenspeck with the support elements having inwardly recessed sidewalls as exemplified by Reinikainen since it has been held in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04, that changes in shape were found obvious absent persuasive evidence that a shape is significant and/or since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Wherein in the instant case it would have been obvious to (B) simply substitute inwardly recessed sidewalls as taught by Reinikainen for the shape of Daubenspeck with the predictable and desired result of forming suitable support structures.

Claims 11-13,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0157222 A1 to Lakhera et al., “Lakhera”, in view of U.S. Patent Application Publication Number 2014/0183758 A1 to Nakamura et al. “Nakamura”, further in view of U.S. Patent Application Publication Number 2016/0351541 A1 to Fukayama et al., “Fukayama”.
Regarding claim 11, Lakhera discloses a semiconductor device package, comprising:
a first substrate (102, ¶ [0011]) having a first surface (upper surface);
a second substrate (104, ¶ [0032]) having a first surface (lower surface) facing the first surface of the first substrate (102);

a support element (122, ¶ [0037]) disposed between the first substrate (102) and the second substrate (104). 
Although Lakhera teaches wherein the support element is a cured b-stage adhesive, ¶ [0037], Lakhera fails to clearly anticipate wherein a curing temperature of the support element is higher than a melting point of the electrical contact.
Nakamura teaches wherein a curing temperature for a b-stage adhesive is higher than the melting point of an electrical contact (“it is preferable that the heating temperature be lower than a curing temperature of the thermosetting resin” ¶ [0091], [0109],[0110]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lakhera by selecting a b-stage adhesive with a curing temperature higher than the melting point of the electrical contact (i.e. soldering/reflow temperature) as exemplified by Nakamura in order to select a material which was excellent curability, storability, heat resistance, humidity resistance, and/or chemical resistance (Nakamura ¶ [0110]) and/or in order to achieve semi-cured state for allow for carrying out or confirming positional alignment (Nakamura ¶ [0093]-[0097]).
Lakhera fails to clearly teach an electronic component disposed on a second surface of the first substrate.
Fukayama teaches wherein an electronic component (e.g. one of 30 under another of 30, or alternately 70, ¶ [0017],[0018]) disposed on a second surface (underside) of a first substrate (e.g. one of 30).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the standoff structures of Lakhera in view of Nakamura  Fukayama in order to achieve the benefits of Lakhera of preventing solder joints from interacting with underfill (Lakhera ¶ [0002]) and Nakamura (as detailed above) in a miniaturized and/or high functionality stacked semiconductor chips structures such as a memory device (Fukayama ¶ [0003]) and since vertically stacked semiconductor chips packages benefit from support structures (Fukayama support elements 101 and 102, ¶ [0004],[0013]).

Regarding claim 12, Lakhera in view of Nakamura and Fukayama yields the semiconductor device package of claim 11, and Lakhera teaches wherein the support element includes a cured B-stage adhesive (“B-stage epoxy that is placed on the surface 114 and cured” ¶ [0037]) and Nakamura teaches a cured (or semi-cured) b-stage adhesive (¶ [0091]-[0093],0098]).

Regarding claim 13, Lakhera in view of Nakamura and Fukayama yields the semiconductor device package of claim 11, and Nakamura further teaches wherein the support element includes epoxy (¶ [0109]).

Regarding claim 17, Lakhera in view of Nakamura and Fukayama yields the semiconductor device package of claim 11, Lakhera further discloses (e.g. FIG. 2B, or alternately FIG. 3B) a plurality of support elements (222 on left and 222 on right), wherein the support elements (222) are disposed along (at least some of the) edges of the first surface of the first substrate (104, e.g. outside of 114 in FIG. 2B).

Regarding claim 18, Lakhera in view of Nakamura and Fukayama yields the semiconductor device package of claim 11, and Lakhera and Fukayama both teach a plurality of support elements (Lakhera FIG. 4B four support walls make 422, Fukayama support elements 101), wherein the support elements Lakhera FIG. 4B 422 is adjacent he center, Fukayama 101 are adjacent center with 32).

Claims 11,18,20,37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0200663 A1 to Daubenspeck et al., “Daubenspeck”, in view of U.S. Patent Application Publication Number 2020/0172666 A1 to Fukuhara et al., “Fukuhara”, further in view of U.S. Patent Application Publication Number 2016/0351541 A1 to Fukayama et al., “Fukayama”.
Regarding claim 11, Daubenspeck discloses a semiconductor device package (e.g. Figure 4), comprising:
a first substrate (404, ¶ [0031]) having a first surface (upper surface);
a second substrate (102, ¶ [0030]) having a first surface (lower surface) facing the first surface of the first substrate (404); 
an electrical contact (106, ¶ [0030]) disposed between the first substrate (102/404) and the second substrate (102); and 
a support element (108 ¶ [0030], or alternately 108 and 202 together) disposed between the first substrate and the second substrate.
Daubenspeck fails to clearly teach wherein a curing temperature of the support element is higher than a melting point of the electrical contact.
	Fukuhara teaches (e.g. FIG. 1) wherein a curing temperature of a thermosetting support element (51) is higher (¶ [0007]) than a melting point (reflow temperature) of the electrical contacts (41).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Daubenspeck by selecting a material with a curing temperature higher than the melting or reflow temperature of the solder electrical contacts as Fukuhara in order to reduce the curing speed of the thermosetting resin thereby preventing the thermosetting resin from interacting or forming an insulator in the solder particles (Fukuhara ¶ [0002]-[0005]) and thereby provide a sufficient reinforcement to the soldering bonding parts (Fukuhara ¶ [0029]).
Daubenspeck fails to clearly teach an electronic component disposed on a second surface of the first substrate.
Fukayama teaches wherein an electronic component (e.g. one of 30 under another of 30, or alternately 70, ¶ [0017],[0018]) disposed on a second surface (underside) of a first substrate (e.g. one of 30).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the standoff structures of Daubenspeck in view of Nakamura on a device with an electronic component disposed on a second surface of the first substrate as taught by Fukayama in order to achieve the benefits of Daubenspeck of improving solder ball reliability (Daubenspeck ¶ [0002],[0004],[0011]) and Nakamura (as detailed above) in a miniaturized and/or high functionality stacked semiconductor chips structures such as a memory device (Fukayama ¶ [0003]) and since vertically stacked semiconductor chips packages benefit from support structures (Fukayama support elements 101 and 102, ¶ [0004],[0013]).

Regarding claim 18, Daubenspeck in view of Fukuhara and Fukayama yields the semiconductor device package of claim 11, Daubenspeck further teaches (e.g. Figure 4) a plurality of support elements (108), wherein the support elements (108) are disposed adjacent to the center (as pictured) of the first surface (upper surface) of the first substrate (404).

Daubenspeck in view of Fukuhara and Fukayama yields the semiconductor device package of claim 11, Daubenspeck further teaches wherein the support element (Figure 4 support 108 and 202 together) adheres to the first substrate (404) and the second substrate (102).

Regarding claim 37, Daubenspeck in view of Fukuhara and Fukayama yields the semiconductor device package of claim 11, and Daubenspeck further teaches wherein the support element (108 and 202 together) directly contacts the first substrate (404) and the second substrate (102), and wherein the support element (108 and 202 together) is separated from the electrical contact (106).

Claims 14,15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0157222 A1 to Lakhera et al., “Lakhera”, in view of U.S. Patent Application Publication Number 2014/0183758 A1 to Nakamura et al. “Nakamura”, and U.S. Patent Application Publication Number 2016/0351541 A1 to Fukayama et al., “Fukayama”, further in view of U.S. Patent Application Publication Number 2016/005707 A1 to Kwon et al., “Kwon”.
Regarding claim 14, Lakhera in view of Nakamura and Fukayama yields the semiconductor device package of claim 11, and Lakhera further discloses (FIG. 1A, FIG. 6) wherein the first surface (upper surface) of the first substrate (102) includes a conductive pad (FIG. 6 pad 644, ¶ [0017]); and the first surface (lower surface) of the second substrate (104) includes a conductive pad (FIG. 1A pad 116, ¶ [0015]); and the electrical contact (130/132) is in contact with the conductive pads of the first substrate and the second substrate (as pictured).
	Lakhera fails to clearly teach a solder resist covering a portion of both the conductive pads of the first and second substrates.
Kwon teaches (e.g. FIG. 1) a solder resist (120 and 220, ¶ [0056],[0063]) covering a portion of conductive pads (111a and 211 respectively, ¶ [0055],[0058]) on first and second substrates (110 and 210, ¶ [0054],[0063]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Lakhera in view of Nakamura and Fukayama with solder resist layers covering the conductive pads of the first and second substrates as exemplified by Kwon in order to desirably protect conductive pads and circuit patterns (Kwon e.g. photo solder resist PSR ¶ [0056],[0078],or photosensitive resin or photosensitive polyimide PSPI [0064]).

Regarding claim 15, although Daubenspeck in view of Fukuhara and Fukayama yields the semiconductor device package of claim 11, Daubenspeck and Fukuhara fail to clearly teach wherein the first surface of the first substrate includes a solder resist, and the first surface of the second substrate includes a solder resist; wherein the support element is in contact with the solder resists of the first substrate and the second substrate.
	Kwon teaches (e.g. FIG. 1) wherein a first substrate (upper surface) of a first substrate (110, ¶ [0054]) includes a solder resist (120, e.g. photo solder resist PSR ¶ [0056]) and a first surface (lower surface) of a second substrate (210, ¶ [0063]) includes a solder resist (220, ¶ [0063],[0064]) and wherein a support element (330, ¶ [0066]) is in contact with the solder resists of the first substrate and the second substrate.
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Daubenspeck in view of Fukuhara and Fukayama with solder resist layers covering the conductive pads of the first and second substrates as exemplified by Kwon in order to desirably protect conductive pads and circuit patterns (Kwon e.g. photo solder resist PSR ¶ [0056],[0078],or photosensitive resin or photosensitive polyimide PSPI [0064]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0200663 A1 to Daubenspeck et al., “Daubenspeck”, in view of U.S. Patent Application Publication Number 2020/0172666 A1 to Fukuhara et al., “Fukuhara”, and U.S. Patent Application Publication Number 2016/0351541 A1 to Fukayama et al., “Fukayama”, further in view of U.S. Patent Application Publication Number 2019/0140361 91 to Labonte et al., “Labonte”.
 Although Daubenspeck in view of Fukuhara and Fukayama yields the semiconductor device package of claim 1 and 11, Daubenspeck and Fukuhara and Fukayama fail to clearly additionally teach a first antenna pattern disposed on the first surface of the first substrate; and a second antenna pattern disposed on the first surface of the second substrate and corresponding to the first antenna pattern, wherein the first antenna pattern or the second antenna has a horizontal displacement relative to any of the electrical contact and the support element.
	Labonte teaches (e.g. FIG. 1) a first antenna pattern (101’, ¶ [0022],[0023]) disposed on a first surface (upper surface) of a first substrate (104, ¶ [0022]); and a second antenna pattern (101) disposed on the first surface (lower surface) of a second substrate (102) and corresponding to (i.e. vertically aligned with) the first antenna pattern (101’), wherein the first antenna pattern or the second antenna pattern has a horizontal displacement relative to an electrical contact (103, ¶ [0023]) and/or support element (105).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have applied the support structures in the device of Daubenspeck in view of Fukuhara and Fukayama to the antenna structures configuration of Labonte in order to desirably achieve a specific air gap between the antennas which desirably affects the operating frequency and other factors of the antennas (Labonte ¶ [0024], Daubenspeck ¶ [0043]) and/or to desirably prevent the Daubenspeck ¶ [0048]) and/or alternately in order to allow for a configuration with separate transmission of optical and electrical signals (Daubenspeck ¶ [0012]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0200663 A1 to Daubenspeck et al., “Daubenspeck”, in view of U.S. Patent Application Publication Number 2020/0172666 A1 to Fukuhara et al., “Fukuhara”, and U.S. Patent Application Publication Number 2016/0351541 A1 to Fukayama et al., “Fukayama”, further in view of U.S. Patent Application Publication Number 2003/0202332 A1 to Reinikainen et al., “Reininkainen”.
Although Daubenspeck in view of Fukuhara and Fukayama yields the semiconductor device package of claims 1 and 11, Daubenspeck and Fukuhara and Fukayama fail to clearly teach wherein the support element has an inwardly-recessed sidewall.
Reinikainen teaches (FIG. 8) wherein a support element may have a variety of shapes including (far right) wherein the support element has inwardly recessed sidewalls (¶ [0017],[0035]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Daubenspeck in view of Fukuhara and Fukayama with the support elements having inwardly recessed sidewalls as exemplified by Reinikainen since it has been held in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04, that changes in shape were found obvious absent persuasive evidence that a shape is significant and/or since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143, that examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Wherein in the instant case it would have been obvious to (B) simply substitute inwardly recessed sidewalls as taught by Reinikainen for the shape of Daubenspeck with the predictable and desired result of forming suitable support structures.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0200663 A1 to Daubenspeck et al., “Daubenspeck”, in view of U.S. Patent Application Publication Number 2003/0202332 A1 to Reinikainen et al., “Reininkainen”, further in view of U.S. Patent Application Publication Number 2003/0170450 A1 to Stewart et al., “Stewart”.
Regarding claim 24, Daubenspeck in view of Reinikainen yields the semiconductor device package of claim 9, and although Daubenspeck teaches wherein (e.g. Figure 4) the sidewalls of the electrical contact (106) are in a convex shape, Daubenspeck fails to clearly teach wherein the sidewalls of the support element are in a concave shape.
Stewart teaches (e.g. FIG. 11) wherein the sidewalls of the electrical contact (3) are in a convex shape and the sidewalls of a support element (5 on far left, width X’) are in a concave shape.
Daubenspeck in view of Reinikainen with the sidewalls of the support element having a concave shape as exemplified by Stewart in order to optimize conditions such as the shape (Stewart ¶ [0070]), tackiness (¶ [0071],[0072]), and gap distance (Stewart ¶ [0101]-[0109]) which may be result in a concave shape sidewall.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0200663 A1 to Daubenspeck et al., “Daubenspeck”, in view of U.S. Patent Application Publication Number 2004/0262368 A1 to Haw et al., “Haw”.
Regarding claim 25, although Daubenspeck anticipates semiconductor device package of claim 1, Daubenspeck fails to clearly teach wherein the support elements (108 and 202 together) and the electrical contacts (106) are in staggered arrangement.
Haw teaches (e.g. FIG. 4) wherein support elements (e.g. 332-336 ¶ [0033]) and electrical contacts (222-226, ¶ [0034]) are in a staggered arrangement (as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Daubenspeck with the support elements and electrical contacts staggered around the edge as exemplified by Haw in order to desirably support the weakest areas of the package (Haw ¶ [0034]).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0040525 A1 to Wada, “Wada”, in view of U.S. Patent Application Publication Number 2013/0234344 A1 to Juskey et al., “Juskey”.
Regarding claim 34, although Wada discloses the semiconductor device package of claim 33, Wada fails to clearly teach wherein the support element includes a cured B-stage adhesive.
Juskey teaches (¶ [0025]) a cured B-stage adhesive support element (cured during reflow).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Wada with a cured B-stage adhesive as exemplified by Juskey in order to desirably reflow the solder joints with less issues of failure (e.g. crack or break) due to differences in expansion (Juskey ¶ [0002],[0026]) and/or prevent issues of voids that allow solder migration and electrical failures or that trap moisture (Juskey ¶ [0003],[0032]) and/or and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0040525 A1 to Wada, “Wada”, in view of U.S. Patent Application Publication Number 2013/0234344 A1 to Juskey et al., “Juskey”, further in view of U.S. Patent Application Publication Number 2016/0005707 A1 to Kwon et al., “Kwon”.
Regarding claim 35, although Wada in view of Juskey yields the semiconductor device package of claim 34, Wada fails to clearly teach wherein the first surface of the first substrate includes a solder resist, and the first surface of the second substrate includes a solder resist; wherein the support element is in contact with the solder resists of the first substrate and the second substrate.
	Kwon teaches (e.g. FIG. 1) wherein a first substrate (upper surface) of a first substrate (110, ¶ [0054]) includes a solder resist (120, e.g. photo solder resist PSR ¶ [0056]) and a first surface (lower surface) of a second substrate (210, ¶ [0063]) includes a solder resist (220, ¶ [0063],[0064]) and wherein a support element (330, ¶ [0066]) is in contact with the solder resists of the first substrate and the second substrate.
Wada in view of Juskey with solder resist layers covering the conductive pads of the first and second substrates as exemplified by Kwon in order to desirably protect conductive pads and circuit patterns (Kwon e.g. photo solder resist PSR ¶ [0056],[0078],or photosensitive resin or photosensitive polyimide PSPI [0064]).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2009/0200663 A1 to Daubenspeck et al., “Daubenspeck”, in view of U.S. Patent Application Publication Number 2020/0172666 A1 to Fukuhara et al., “Fukuhara”, further in view of U.S. Patent Application Publication Number 2016/0351541 A1 to Fukayama et al., “Fukayama”, further in view of U.S. Patent Application Publication Number 2004/0262368 A1 to Haw et al., “Haw”.
Although Daubenspeck, Fukuhara, and Fukayama yields the semiconductor device package of claim 37, Daubenspeck fails to clearly teach wherein the support elements and the electrical contacts are in staggered arrangement, wherein the support elements form a wall structure around at least one edge of the first substrate.
Haw teaches (e.g. FIG. 4) wherein support elements (e.g. 332-336 ¶ [0033]) and electrical contacts (222-226, ¶ [0034]) are in a staggered arrangement (as pictured) and which form a wall structure (e.g. a discontinuous linear wall) around the edges of the first substrate.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Daubenspeck with the support elements and electrical contacts staggered around the edge as exemplified by Haw in order to desirably support the weakest areas of the package (Haw ¶ [0034]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Eric A. Ward/Primary Examiner, Art Unit 2891